Exhibit 99.1 FOR RELEASE AT 3:00 PM CDT Contact:Pat Hansen Senior Vice President and Chief Financial Officer 414-247-3435 www.strattec.com STRATTEC SECURITY CORPORATION REPORTS FISCAL FOURTH QUARTER RESULTS Milwaukee, Wisconsin – August 5, 2010 STRATTEC SECURITY CORPORATION (NASDAQ:STRT) today reported operating results for the fiscal fourth quarter and year ended June 27, 2010. Fiscal 2010 fourth quarter and full year net sales and income significantly improved over fiscal 2009.The year-over-year comparisons are dramatic, as the prior year fourth quarter and full year results were the Company’s worst, reflecting widespread customer assembly plant shutdowns and bankruptcy filings by the Company’s two largest customers, Chrysler and General Motors.Following the end of STRATTEC’s fiscal 2009, the auto industry began making encouraging progress toward meaningful recovery.The positive trend continued throughout the Company’s fiscal 2010, which subsequently fueled the Company’s return to profitability. Net sales for the Company’s fourth quarter ended June 27, 2010 were $61.4 million, compared to net sales of $28.2 million for the prior year quarter ended June 28, 2009.Net income for the period was $853,000, compared to a net loss of $2.1 million in the prior year quarter.Diluted earnings per share for the period were $.26 compared to diluted loss per share of $.65 in the prior year quarter. Sales to STRATTEC’s largest customers overall increased in the current quarter compared to the prior year quarter levels primarily due to higher vehicle production volumes.Sales to Chrysler Group LLC were $21.9 million in the current quarter compared to $5.8 million in the prior year quarter.Sales to General Motors Company were $16.0 million compared to $8.4 million.Included in the current quarter sales to General Motors were $1.9 million of sales to Nexteer Automotive, formerly a unit of Delphi Corporation, which is now owned by General Motors.Sales to Ford Motor Company were $5.1 million compared to $3.8 million.In the current quarter, sales of $3.1 million to Hyundai/Kia were generated by the STRATTEC POWER ACCESS business. Gross profit margins were 15.9 percent in the current quarter compared to 10.1 percent in the prior year quarter.The higher gross profit margin in the current year quarter was primarily the result of higher customer vehicle production volumes which increased overhead absorption of STRATTEC’s manufacturing costs, offset by expense provisions for the Company’s Economic Value Added (EVA®) incentive bonus plan.During the current quarter and fiscal year, the Company significantly exceeded its planned financial targets on which payouts under the incentive bonus plan are based.The Company’s operating results, therefore, reflect incentive bonus expense provisions of $2.8 million in the current quarter and $5.2 million for the fiscal year ended June 27, 2010.These expenses affect both cost of goods sold and operating expenses.In the prior fiscal year, no bonuses were provided for or paid based upon fiscal 2009 financial performance.Also impacting the current quarter results were lower purchased raw material costs for zinc. 2 Operating expenses were $8.7 million in the current quarter, compared to $5.7 million in the prior year quarter.As referenced above, this increase was primarily the result of the incentive bonus expense incurred during fiscal 2010.Other factors offsetting the increase in operating expenses during the current year period included a $340,000 recovery of patent defense costs during the prior year quarter from a third party relating to outside legal costs expensed in previous reported periods and changes implemented in the prior year quarter with respect to the Company’s U.S. salaried work force which included temporary reductions in wages and the Company 401(k) match, as well as several unpaid work furlough days. For the fiscal year ended June 27, 2010, net sales were $208.0 million compared to net sales of $126.1 million in the prior year period.Net income was $3.4 million compared to a net loss of $6.1 million in the prior year period and diluted earnings per share were $1.04 compared to diluted loss per share of $1.86. On August 4, 2010, STRATTEC SECURITY CORPORATION’s Board of Directors declared a special dividend of $1.20 per share.The special dividend will be paid on October 29, 2010 to shareholders of record at the close of business on October 8, 2010.The Company believes that, with its return to profitability in fiscal 2010, the special dividend is a meaningful, appropriate, timely and tax efficient method of transferring economic value directly to its shareholders. (EVA® is a registered trademark of Stern, Stewart & Co.) STRATTEC designs, develops, manufactures and markets automotive Security Products, including mechanical locks and keys, electronically enhanced locks and keys, steering column and instrument panel ignition lock housings; and Access Control Products, including latches, power sliding side door systems, power lift gate systems, power deck lid systems, door handles and related products. These products are provided to customers in North America, and on a global basis through the VAST Alliance in which STRATTEC participates with WITTE Automotive of Velbert, Germany and ADAC Automotive of Grand Rapids, Michigan.STRATTEC’s history in the automotive business spans over 100 years. 3 Certain statements contained in this release contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements may be identified by the use of forward-looking words or phrases such as “anticipate,” “believe,” “could,” “expect,” “intend,” “may,” “planned,” “potential,” “should,” “will,” and “would.”Such forward-looking statements in this release are inherently subject to many uncertainties in the Company’s operations and business environment.These uncertainties include general economic conditions, in particular, relating to the automotive industry, consumer demand for the Company’s and its customers’ products, competitive and technological developments, customer purchasing actions, foreign currency fluctuations, and costs of operations.Shareholders, potential investors and other readers are urged to consider these factors carefully in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements.The forward-looking statements made herein are only made as of the date of this press release and the Company undertakes no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances occurring after the date of this release.In addition, such uncertainties and other operational matters are discussed further in the Company’s quarterly and annual filings with the Securities and Exchange Commission. 4 STRATTEC SECURITY CORPORATION Results of Operations (In Thousands except per share amounts) Fourth Quarter Ended Years Ended June 27, 2010 June 28, 2009 June 27, 2010 June 28, 2009 (Unaudited) (Unaudited) Net Sales $ Cost of Goods Sold Gross Profit Engineering, Selling & Administrative Expenses Impairment Charge - - - Environmental - - ) - (Recovery) Provision for Doubtful Accounts - - ) Income (Loss) from Operations ) ) Interest Income 28 38 86 Other Income (Expense), Net 1 ) ) Provision (Benefit) for Income Taxes ) ) Net (Loss) Income $ $ ) $ $ ) Net Income (Loss) Attributedto Non-Controlling Interest ) ) Net Income (Loss) Attributedto STRATTEC SECURITYCORPORATION $ $ ) $ $ ) Earnings (Loss) Per Share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Average Basic Shares Outstanding Average Diluted Shares Outstanding Other Capital Expenditures $ Depreciation & Amortization $ 5 STRATTEC SECURITY CORPORATION Condensed Balance Sheet Data (In Thousands) June 27, 2010 June 28, 2009 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Restricted Cash (A) - Receivables, net Inventories Other current assets Total Current Assets Deferred Income Taxes Loan to Joint Venture - Investment in Joint Venture Other Long Term Assets Property, Plant and Equipment, Net $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts Payable $ $ Other Total Current Liabilities Borrowings Under Line of Credit Facility - - Accrued Pension and Post Retirement Obligations Shareholders’ Equity Accumulated Other Comprehensive Loss ) ) Less:Treasury Stock ) ) Total STRATTEC SECURITY CORPORATION Shareholders’ Equity Non-Controlling Interest Total Shareholders’ Equity $ $ NOTE A: Represents a commercial guarantee by STRATTEC SECURITY CORPORATION relating to a promissory note issued by Vehicle Access Systems Technology, LLC (VAST, LLC). 6 STRATTEC SECURITY CORPORATION Condensed Cash Flow Statement Data (In Thousands) Fourth Quarter Ended Years Ended June 27, 2010 June 28, 2009 June 27, 2010 June 28, 2009 (Unaudited) (Unaudited) Cash Flows from Operating Activities: Net Income (Loss) $ $ ) $ $ ) Adjustment to Reconcile Net Income (Loss) to Cash Provided (Used) in Operating Activities: Non-Controlling Interest ) ) Equity Earnings in Joint Venture ) Depreciation and Amortization Foreign Currency Transaction Loss (Gain) ) ) Deferred Income Taxes ) ) Stock Based Compensation Expense Provision (Recovery) for Doubtful Accounts - - ) Curtailment Loss - - - Impairment Charge - - - Environmental - - ) - Change in Operating Assets/Liabilities ) ) Other, net 18 48 53 56 Net Cash Provided (Used) in Operating Activities ) Cash Flows from Investing Activities: Investment in Joint Ventures - ) ) ) Restricted Cash - - ) - Loan to Joint Venture - - ) - Proceeds from Repayment of Loan to Joint Venture - - - Purchase of Delphi Power Products - - - ) Additions to Property, Plant and Equipment ) Proceeds from Sale of Property, Plant and Equipment 11 8 21 8 Net Cash Used in Investing Activities ) Cash Flow from Financing Activities: Purchase of Common Stock - - - ) Dividends Paid - - - ) Loan from Related Parties - - - Repayment of Loan to Related Parties - - ) - Contribution from Non-Controlling Interest - - - Excess Tax Benefits from Stock Based Compensation 9 - 9 - Exercise of Stock Options and Employee Stock Purchases 39 10 72 40 Net Cash Provided (Used) in Financing Activities 48 10 ) ) Foreign Currency Impact on Cash 1 ) ) Net Increase (Decrease) in Cash & Cash Equivalents ) ) Cash and Cash Equivalents: Beginning of Period End of Period $ 7
